Case 20-13709-RAM

Fillin this information to identify your case:

Debtor 1
First Name

Debtor 2 GS

ari
(Spouse. if fiting) First Name

United States Bankruptcy Court for the: SOUTHERN District of Fldrida

Case number 20-13709-RAM

(if known)

Lazaro Perez

Middle Name Last Name

Doc 22 Filed 05/26/20 Page 1 of 10

 

Middle Name Last Name

 

 

Official Form 427°

 

Cover Sheet for Reaffirmation Agreement

Anyone who Is a party to 2 reaffirmation agreement may shou and file this form. Fil tt out completely, attach It to the reaffirmation agreement,

and file the documents within the time set under Bankrup

Rule 4008,

ea Explain the Repayment Terms of the Reaffirmation Agreement

125

 

1.Who is the creditor?

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

Name of the creditor

 

2.How much is the debt?

On the date that the bankruptcy case Is filed
termination of the Lease.

To be paid under the reaffirmation agreement
termination of the Lease.

* *

per month for

*3 monthly installments in the amount of $500.98 (future payment amount under the Lease may be different)
d continuing on the same day of each succeeding month until the end of Lease term

 

commencing on 4/16/2020

$4,508.65 olus all amounts due under the Lease at the

4508.65 tH

months (if fixed interest rate}

(1/16/2021) plus all amounts due under the Lease al the termination of the Lease.

e under the Lease at the

 

3. What is the Annual
Percentage Rate (APR) Before the bankruptcy case f filed NiA
of interest? (See Under the reaffirmation agreement N/A [] Fixed rate
Bankruptcy Code [J Adjustable rate
| go 24ik}(3)(E}.)

 

4.Does collateral secure
the debt?

TJ No
{x} Yes. Describe the collateral,

 

Current market value

Leased 18 DODGE TR RAM 1500 FIG VIN: 3C6RR6KT7JG129381
$24,128.00

 

§.Does the creditor
assert that the debt is
nondischargeable?

[x} No

{ ] Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.

 

6. Using information from
Schedule k: Your
Income (Official Form
1061) and Schedute J:
Your Expenses (Official
Form 106), fill in the
amounts,

 

Income and expenses reported on Schedules.t and J. -

fa. Combined monthly incoma from
line 12 of Schedule |

8b. Monthly expenses fromline 22c of = — 2s 1% ¥
~ § a
~ 19.0F

Schedule J

6c, Monthly payments on ail
reaffirmed debts not listed ion
Schedule J

6d. Scheduled not monthly income
Subtract line Gb and 6c from Ba.
If the total is less than 0, put the
number in brackets.

after payroll deductions

6f: Monthly expenses

6g: Monthly payments on ail
reattirmed debts not included in
monthly expenses

Gh: Present net monthly Income

If the total is less than 0, put the
number in brackets.

Income and expenses stated on the reaffirmation agreemant

5 24 en 62 Monthy income from all sources

Subtract fines 6f and 6g trom Ge,

26 SE53
~ , 1544, Ed
-, &

$ £4.07:

 

 

Official Form 427

Cover stlost for Reaffirmation Agreement

 

page 1
97509
Case 20-13709-RAM

Debter1 Lazaro Perez

 

First Name

Middle Name

Last Name

Doc 22 Filed 05/26/20 Page 2 of 10

Case number (if known) 20-13709-RAM

 

7.Are the income amounts
on tines Ga and 6e

rG

 

 

 

 

 

 

income in line 6h less
than 0?

Explain how the
Complete line 10.

{ ] Yes. A presumption “4

different? [ ] Yes. Explain why they are different and complete fine 10
ZL.
8.Are the expense
amounts on lines 6b fe
and 6f different? { ] Yes. Explain why they|are different and complete line 10
9.1s the net monthly IfNo

hardship arises (unless the creditor is a credit union).
ebtor will make monthly payments on the reaffirmed debt and pay other living expenses.

 

 

 

10. Debtor's certification
about lines 7-9
If any answer on lines 7-9 is

Yes, the debtor must sign
hera.

If ail tho answors on lines 7-9
are No, go to line 11.

x

x

 

Signature of Debtor 1

| certify that each explanation on lines 7-9 are true and correct.

 

Signature of Debtor 2 (Spouse only Ina joint case)

 

174.Did an attorney represent
the debtor in negotiating
the reaffirmation

 

 

U1
Ars Has the attomey lexecuted a declaration or an affidavit to support the reaffirmation agreement?

 

 

 

 

agreement? U1]
] Yes
SS Sten mere
whe Sian here this form | certifyAhat the attached ament is a true and correct copy of the reaffirmation agreement between the
. parties ide: on this ee Reaffirmation Agreement. /
ia , e “ “ 4
x Vil tirlttry wm S2b/e
Signature “ MM /OO77YYY

 

Bradley J. Halberstadt,
Ed Gezel, Atlorney in!

Printed Name

Check one:
[ ] Debtor or Debtor's

[x] Creditor or Credito

 
  
   

Attorney in Fact

Aitorney

’s Attorney

 

Official Form 427

Cover Sheat for Reaffirmation Agreement

 

page 2
97509

 

 
Case 20-13709-RAM

B2400A/B ALT (Form 2400A/B ALT) (12/15)

Doc 22 Filed 05/26/20 Page 3 of 10

 

Q Pyesumption of Undue Hardship

Ne Presumption of Undue Hardship
(Check box as directed in Part D: Debtor's Statement
in Support of Reaffirmation Agreement.)

 

 

 

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
In re: Case No. 20-13709-RAM
Lazaro Perez and Maria L Guzman, Chapter 7
Debtor(s)
REAFFI TION AGREEMENT

   

[Indicate all documents inel

{x] Part A: Disclosures, Instructions,
Notice to Debtor (Pages | — 5)

fx] Part B: Reaffirmation Agreement
[x] Part C: Certification by Debtor’s

[Note: Complete Part E only if debt
the course of negotiating this agree

prepare and file Form 240C ALT - ¢

Name of Creditor: Santande
CCAP Auto Lease Ltd.

O {Check this box if] Credito
Federal Reserve Act

ded in this filing by checking each applicable box.}
and [x] Part D: Debtor's Statement in Support of
Reaffirmation Agreement
[. ] Part E: Motion for Court Approval
Attorney

pr was not represented by an attorney during
zent. Note also: If you complete Part E, you must
Yrder on Reaffirmation Agreement.]

r Consumer USA Inc. dba Chrysler Capital as servicer for

t is a Credit Union as defined in §19(b)(1)(a){iv) of the

 

PART A: DISCLOSURE STATEM
L. DISCLOSURE STA
Before Agreeing to Reaffirm

SUMMARY OF REAFFIRMATIO!
This Summary is made pursua

DATE OF DISCLOSURE

AMOUNT REAFFIRMED

 

The amount of debt you have agi
accrued as of the date of this disclosure.
which may come due after the date of this

 

NT, INSTRUCTIONS AND NOTICE TO DEBTOR
EMENT

Debt, Review These Important Disctosures:

AGREEMENT
t to the requirements of the Bankruptcy Code.

TATEMENT: 03/18/2020

$4,508.65 *

ed to reaffirm includes all fees and costs (if any) that have

Your credit agreement may obligate you to pay additional amounts

disclosure. Consult your credit agreement.
Case 20-13709-RAM

B2400A/B ALT (Form 2400A/B ALT) (12/15)

ANNUAL PERCENTAGE RATE

 

[The annual percentage rate can be disclo.

a.

Doc 22 Filed 05/26/20 Page 4 of 10

2
20-13709-RAM / XXXX0S39 / 97509

 

d in different ways, depending on the type of debt]

If the debt is an extension of “credit” under an “open end credit plan,” as those terms are

defined in §103 of the Truth in Lending Act, such as a credit card, the creditor may disclose the
annual percentage rate shown in (i) below or, to the extent this rate is not readily available or not

applicable, the simple interest rate sho

(i) The Annual Percentage Rai

in (ii) below, or both.

disclosed, or that would have been disclosed to the debtor in

the most recent periodic statement prior to entering into the reaffirmation agreement

described in Part B below or, if
prior six months, the annual pei

‘no such periodic statement was given to the debtor during the
rcentage rate as it would have been so disclosed at the time of

the disclosure statement: %.

statement is given to the debto:

— And/Or —

: %. If different simple interest rates apply to different

(ii) The simple interest rate mr to the amount reaffirmed as of the date this disclosure

balances included in the amou
applicable to it are:

 

 

$  #£#@ %:
$ @ %;
§ @ %,

 

b. [f the debt is an extension

t reaffirmed, the amount of each balance and the rate

 

f credit other than under an open end credit plan, the creditor

may disclose the annual percentage rate shown in (i) below or, to the extent this rate is not readily
available or not applicable, the simple interest rate shown in (ii) below, or both.

 

(i) The Annual Percentage R
to the debtor in the most recent
the reaffirmation agreement wi
given to the debtor, the annual

statement is given to the debto

under §128(a)}(4) of the Truth in Lending Act, as disclosed
disclosure statement given to the debtor prior to entering into

respect to the debt or, if no such disclosure statement was
[percentage rate as it would have been so disclosed:

— And/Or —

: %, If different simple interest rates apply to different

(ii) The simple interest rate mF to the amount reaffirmed as of the date this disclosure

balances included in the amou

t reaffirmed,

 
Case 20-13709-RAM |Doc 22 Filed 05/26/20 Page 5 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 3
20-13709-RAM / XXXX0539 / 97509
the amount of each balance and the rate applicable to it are:

$ @ %;
$ @ %;
$ @ %

 

 

c. Ifthe underlying debt transaction was disclosed as a variable rate transaction on the most
recent disclosure given under the Truth|in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time to
time, so that the annual percentage rate disclosed here may be higher or lower.

d. Ifthe reaffirmed debt is secured by a security interest or lien, which has not been waived
or determined to be void by a final order of the court, the following items or types of items of the
debtor’s goods or property remain ste to such security interest or lien in connection with the debt
or debts being reaffirmed in the reaffirmation agreement described in Part B.

Item or Type of Item Original Purchase Price or Original Amount of Loan
* Leased item: 18 DODGE TR RAM $36,114.98

1500 PIC VIN: 3C6RR6KT7JG129381

Optional --- At the election of the creditor, a repayment schedule using one or a combination of the
following may be provided:

Repayment Schedule:

Your first payment in the amount of $ _| is due on (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

—Or—
Your payment schedule will be: (number) payments in the amount of $ each,
payable (monthly, annually, weekly, etc.) on the (day) of each (week, month, etc.),

unless altered later by mutual agreement in writing.
—Or—

A reasonably specific description of the debtor’s repayment obligations to the extent known by the
creditor or creditor’s representative.

9 monthly installments in the amount of $500.98 (future payment amount under the
Lease may be different) comjnencing on 4/16/2020 and continuing on the same day of
each succeeding month until the end of Lease term (1/16/2021) plus all amounts due
under the Lease at the termination of the Lease..

 
Case 20-13709-RAM j|Doc 22 Filed 05/26/20 Page 6 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 4
20-13709-RAM / XXXX0539 / 97509

2. INSTRUCTIONS AND NOTICE TO DEBTOR

 

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in ye best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in thig Part A carefully. Consider the decision to reaffirm carefully.
Then, if you want to reaffirm, sign the reaffirmation agreement in Part B.

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and signed
reaffirmation agreement.

3, Ifyou are represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4, Ifyou are not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. Ifa
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be attached.

6. Ifthe creditor is not a Credit Union and you were represented by an attorney during the
negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective upon
filing with the court unless the reaffirmation is presumed to be an undue hardship as explained in Part
D. Ifthe creditor is a Credit Union and you were represented by an attorney during the negotiation of
your reaffirmation agreement, your reaffirmation agreement becomes effective upon filing with the
court.

  
 

7. Ifyou were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unlegs the court approves it. The court will notify you and the
creditor of the hearing on you reaffirmation agreement. You must attend this hearing in bankruptcy
court where the judge will review your reaffirmation agreement. The bankruptcy court must approve
your reaffirmation agreement as consistent with your best interests, except that no court approval is
required if your reaffirmation agreement is for a consumer debt secured by a mortgage, deed of trust,
security deed, or other lien on your real property, like your home.

 
Case 20-13709-RAM |Doc 22 Filed 05/26/20 Page 7 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 5
20-£3709-RAM / XXXX0539 / 97509

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy
court enters a discharge order, or before the expiration of the 60-day period that begins on the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel) your
reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is rescinded
(or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your personal
legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or
your wages. Otherwise, your obligations will be determined by the reaffirmation agreement which
may have changed the terms of the original agreement. For example, if you are reaffirming an open
end credit agreement, the creditor may|be permitted by that agreement or applicable law to change the
terms of that agreement in the future under certain conditions.

 

 

lien if you do not pay the debt or default on it. If the lien is on an item of personal property that is
exempt under your State’s law or that the trustee has abandoned, you may be able to redeem the item
. rather than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the
amount of the allowed secured claim, as agreed by the parties or determined by the court.

NOTE: When this disclosurejrefers to what a creditor “may” do, it does not use the word
“may” to give the creditor specific permission. The word “may” is used to tell you what
might occur if the law permits|the creditor to take the action. If you have questions about
your reaffirming a debt or what the law requires, consult with the attorney who helped you
negotiate this agreement reaffirming a debt. If you don’t have an attorney helping you, the
judge will explain the effect of your reaffirming a debt when the hearing on the reaffirmation
agreement is held.

 
 
 

Case 20-13709-RAM |Doc 22 Filed 05/26/20 Page 8 of 10

6
20-13709-RAM / XXXX0539 /97509

B2400A/B ALT (Form 2400A/B ALT) (12/15)

PART B: REAFFIRMATION AGREEMENT.
| (we) agree to reaffirm the debts arising under the credit agreement described below.
|. Brief description of the credit agreement: Lease dated 01/17/2018

2. Description of any changes to the credit agreement nade as part of this reaffirmation agreement: See Part A: Disclosure Statement
for reaffirmed amount and payment terms. Unless otherwise changed in this reaffirmation agreement, I (we) reaffirm all other
terms and conditions of the credit agreement. Any changes to the credit agreement contained in this reaffirmation agreement will
not be effective if this reaffirmation agreement is not enforceable after the expiration of the rescission period. Debtor(s) represent
that neither they, their attorneys, nor agents made apy changes to the reaffirmation amount, interest rate or repayment terms set
forth in the original reaffirmation agreement proposed by Creditor. The parties agree that any changes made by Debtor(s), their
attorneys or agents to the original agreement sent by, Creditor shail not be enforceable unless the Creditor places initials next to
any proposed change in the reaffirmation amount, interest rate or repnyment terms. In the event such changes are made without
Creditor's initials, the reaffirmation agreement shall}be voidable by the Creditor at any time, notwithstanding the fact that it may
have been signed and filed with the Bankruptcy Court.

Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd. is willing to have the Lease
assumed by Debtor(s) upon such terms as are contained in this reaffirmation agreement. [ (we) agree that by signing this
reaffirmation agreement, I (we) am providing notification to Santander Consumer USA Inc. dba Chrysler Capital as servicer for
CCAP Auto Lease Ltd, that the Lease is assumed by ithe Debtor pursuant to 11 U.S.C. §365(p)(2)(B).

Until invoicing is re-started, payments should be mailed to creditor at the following address:
Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease
Ltd.
P.O. Box 961278
Ft. Worth, TX 76161
TO BE EFFECTIVE, ANY NOTICE OF RESCISSION MUST BE MAILED TO THE
FOLLOWING ADDRESS:
Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease
Ltd.
c/o Stewart, Zlimen & Jungers, Ltd.
2860 Patton Rd
Roseville, MN $5113

 

 

SIGNATURE(S):
Borrower: Accepicd by creditor:
, ° AZAR? BFE? Santander Consumer USA Inc. dba Chrysler Capital
>: ~ . ' as servicer for CCAP Auto Lease Ltd.
(Print Name) (Printed Name of Creditor)

  

c/o Stewart, Zlimen & Jungers, Ltd.
2860 Patton Rd
Rosévillé, MN 55113 /

| pes | . ic i fe U UA1t111e

Co-borrower, if also reaffi inming these debt

 

 

a

(Signature)
Bradley J.  satberdact Attorney in Fact

wf Yar Ris LUISA Gora Ed Gezel, Attorney in Fact

 

 

 

 

(Print Name) (Printed Name and Title of Individual Signing for
Creditor)
1 Greece % yo yttt?
Siehatusy” Date of creditor acceptance:

Date: 2e~//- LO April 6, 2020

 
Case 20-13709-RAM

B2400A/B ALT (Form 2400A/B ALT) (12/15)

Doc 22 Filed 05/26/20 Page 9 of 10

7
20-13709-RAM / XXXX0539 / 97509

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorne
agreement. ]

'y represented the debtor during the course of negotiating this

 

I hereby certify that (1) this a

reement represents a fully informed and voluntary agreement

by the debtor; (2) this agreement does/not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this

agreement and any default under this

O [Check hox, if applicable a
undue hardship has been established w
debtor is able to make the required pay

Printed Name of Debtor’s Attorney:

Signature of Debtor’s Attorney:

Date: 5, (19 Loz

preement.

nd the creditor is not a Credit Union] A presumption of

ith respect to this agreement. In my opinion, however, the
yment.

J 430. ) Wau

 
Case 20-13709-RAM | Doc 22 Filed 05/26/20 Page 10 of 10

B2400A/8 ALT (Form 2400A/B ALT} (12/15) 8

20-13709-RAM f XXXX0539 /97509
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT.

[Read and complete sections 1 and\2, OR, if the creditor is a Credit Union and the debtor is
represented by an attorney, read section 3. Sign the appropriate signature line(s) and date
your signature. If you complete segtions 1 and 2 and your income less monthly expenses does
not leave enough to make the payments under this reaffirmation agreement, check the box at
the top of page I indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page | indicating “No Presumption of Undue Hardship” ]

 

   
  
  

1. | believe this reaffirmatian agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my monthly
income (take home pay plus any other income received) is $2 £35.53 and my actual current monthly
expense mae monthly payments on post-bankruptcy debt and other reaffirmation agreements
total $ 2 O15. 49 leaving $ .95 to make the required payments on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave enough to make the

payments, this reaffirmation agreement is presumed to be an undue hardship on me and must be
reviewed by the court. However, this|presumption may be overcome if | explain to the satisfaction of
the court how I can afford to make the payments here:

 

 

(Use an additional page if needed for a full explanation.)

2. lreceived a copy of the Reaffirmation Disclosure Statement in Part A and a completed
and signed reaffirmation agreement.

Signed: \f

{ (Debtor) 7”

Wotne Debtor, ifany)

  

y Date:

—Or—
[If the creditor is a Credit Union and the debtor is represented by an attorney]

3. | believe this reaffirmatiqn agreement is in my financial interest. | can afford to make
the payments on the reaffirmed debt. | received a copy of the Reaffirmation Disclosure Statement in
Part A and completed and signed reaffirmation agreement.

Signed: DO NOT SIGN HERE
(Debtor)

DO NOT SIGN HERE
(Joint Debtor, tf any)

Date: DO NOT SIGN HERE

 
